DETAILED ACTION
Prosecution on the merits of this application is reopened on claims considered unpatentable for the reasons indicated below.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 7-9, 12-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2012/0035338).
Example 1 of Tan et al. discloses a solid catalyst component comprising a contact product of magnesium chloride, epoxychloropropane, and tributyl phosphate.  To this contact product is added dibutyl phthalate, TiCl4, 3,5-heptandiol dibenzoate, and diphenyl dimethoxysilane.  The collected solid catalyst component is devoid of carboxylic acid or anhydride materials.  Table 1-1 shows that the solid catalyst component has a d50 value of 26.6 µm, with a d10 value of 19.2 µm and a d90 value of 37.1 µm.  A polymerization catalyst is prepared by contacting the solid catalyst component with an alkylaluminum cocatalyst and an external electron donor compound selected from organic silicon compounds of general formula RnSi(OR′)4-n, which includes compounds dimethyl dimethoxysilane and methylcyclohexyl dimethoxysilane.   
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2012/0035338).  
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Prior art is silent with regard to BET surface area of the solid catalyst component.  However, in light of the fact that the solid catalyst component of the prior art is substantially the same as that described in instant claims, reasonable basis exists to believe that the solid catalyst component exhibits substantially the same feature.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 5, 10, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Tan et al. does not teach use of a monoester as the internal (supportive) donor of the solid catalyst component. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762 
June 8, 2022